Title: [1779 December 17. Fryday.]
From: Adams, John
To: 


      1779 December 17. Fryday. The Consul conducted me to the Souvereign Court of Justice where We visited three Halls, One of civil Jurisdiction, another of criminal, and a third of both. The Three Youngest Judges sit in the criminal Trybunals. I was introduced to the President and the other Judges, and to the Procureur du Roi, i.e. to the Kings Attorney who treated me with great Ceremony, conducted me into the Place in the Prison into which the Prisoners are brought who have any thing to say to the Judges, waited on me into each of the Three Halls, shewed me the three folio Volumes of the Laws of the Country, which are the ancient Laws of the Goths, Visigoths and Ripuarians incorporated on the Corpus Juris. There are no Seats in the Halls for any Body but the Judges and the Lawyers who are speaking. Every Body stands. The President told me, that on Monday next there would be argued an interesting Cause, invited me to come and hear it, said he would receive me in Character and place me by the Side of himself on the Bench, and when I said I should wish to avoid this parade, he said he would order an Officer to shew me a convenient Place to see and hear. Soon after this a Part of an Irish Battalion of Troops was drawn up, before the Court House and made a fine Appearance, but suggested melancholly Reflections that Justice could not be administered without a military force, and that too composed of Forreigners, to protect the Judges.
      Dined with Don Pedro Martin Sermenio, The Governor of the Province of Gallicia or rather The Vice Roy of the Kingdom of Gallicia. Mr. Dana, Mr. Thaxter, Mr. Allen were with me. By the Assistance of two Irish Officers, I had much Conversation with the Governor who speaks only Spanish. We sent for our Books of Maps, at their desire and shewed them the Position of New York and Rhode Island and the Possessions of the English there. The Governor was very gay, and Don Patricio O Heir the Governor of the Town, with several other Irish Officers were present. They all advised Us to go by Land, and the Governor offered to procure Us a Guide who spoke French, was perfectly acquainted with the Country, Roads, Inn’s and Inhabitants and was the best Man in the Kingdom for the purpose, and one who could the most readily procure Us the Carriages, Horses, Mules and Drivers and best know how to make provision for Us, for We must carry all our Necessaries as well as conveniences with Us. Nothing was to be had upon the road except at a few principal Towns, excepting the Wine of the Country, Bino de Pais, which might be had any where and it was very good and very wholesome, for it was an admirable Diuretic.
      After Dinner We went with The Consull to see a Convent of Franciscan Friars. Walked into the Church and all round the Yards and Cells. As We passed by the Cells, “here,” said the Consul, “are the habitations of Jealousy, Envy, Hatred, Revenge, Malice and Intrigue. There is more Intrigue in a Chapter of Monks for the Choice of a Prior, than was employed to bring about the entire revolution in America. A Monk has no Connections nor Affections to soften him, but is wholly delivered up to his Ambition.” I was somewhat surprized at this and asked some questions. The Consull persisted and affirmed that there was no End to the Factions and intrigues among the Monks in Spain.
      There were Inscriptions in Latin Verse over all the Cells and generally ingenious and pure in their Morals. I found this universal in all the Monastries, and had a strong Inclination to copy many of them: but generally I had not time. Upon this Occasion having a little Leisure I copied this Inscription over the Cell of a Monk at Corunna which by no means breaths the Spirit imputed to them by the Consul.
      
       Si tibi pulchra domus, si splendida mensa, quid inde?
       Si Species Auri, atque argenti massa, quid inde?
       Si tibi sponsa decens, si sit generosa, quid inde?
       Si tibi sint nati; si praedia magna, quid inde?
       Si fueris pulcher, fortis, divesve, quid inde?
       Longus servorum, si serviat ordo, quid inde?
       Si doceas alios in qualibet arte; quid inde?
       Si rideat mundus; si prospera cuncta; quid inde?
       Si Prior, aut Abbas, si Rex, si Papa; quid inde?
       Si rota fortunae, te tollat ad astra; quid inde?
       Annis si faelix regnes mille; quid inde?
       Tarn cito praeteriunt haec omnia, quae nihil inde.
       Sola manet Virtus, qua glorificabimur inde.
       Ergo Deo servi; quia sat tibi provenit inde;
       Quod fecisses volens in tempore quo morieris
       Hoc facies juvenis, dum corpore sanus haberis.
       Quod nobis concedas Deus noster, Amen.
      
      We went and drank Tea with the Consul, The Attorney General of the Province was there, and Mr. Lagoanere, the American Agent, and the Captain of the French Frigate La Belle Poulle.
     